Citation Nr: 1228654	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess of 10 percent from September 13, 2007, to include whether the Veteran is entitled to a compensable evaluation at any time in the year prior to September 13, 2007, for lumbar back herniated nucleus pulposus at L5-S1 with arthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was previously before the Board in March 2010 and November 2010, at which time it was remanded for further development.  

The issue of entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a lumbar microdiscectomy (L4-L5) in April 2008, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to separate evaluations for bilateral lower extremity neurological manifestations (sciatica) of the service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period from September 13, 2007, to June 8, 2008, and since July 13, 2010, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion and combined thoracolumbar range of motion limited, at most, to 70 and 170 degrees, respectively.  There is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor is there evidence of or intervertebral disc syndrome and incapacitating episodes due to such disorder. 

2. For the period beginning June 9, 2008, to July 12, 2010, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion and combined thoracolumbar range of motion limited, at most, to 40 and 180 degrees, respectively.  There is no evidence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, nor is there is evidence of intervertebral disc syndrome or incapacitating episodes due to such disability.  


CONCLUSIONS OF LAW

1. For the periods from September 13, 2007, to June 8, 2008, and since July 13, 2010, the criteria for an increased disability rating in excess of 10 percent for service-connected lumbar back herniated nucleus pulposus at L5-S1 with arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2011). 

2. For the period beginning June 9, 2008, to July 12, 2010, the criteria for an increased disability rating of 20 percent, but no higher, for service-connected lumbar back herniated nucleus pulposus at L5-S1 with arthritis, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).The Board will now address these concepts within the context of the circumstances presented in this case.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 ), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after,"  VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in October 2007, prior to the initial December 2007 adjudication of his claims.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims. The pertinent evidence of record includes the statements from the Veteran, VA treatment records/examinations, and private treatment records. 

The Veteran was afforded VA examinations in October 2007, June 2008, July 2010, and December 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's lumbar spine disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board notes that the RO advised the Veteran in June 2010 and November 2010 letters to identify any non-VA providers who treated him for his back disability from October 2006 to June 2008.  The letters also asked him to identify the provider who performed the April 2008 surgical procedure and to submit any non-clinical evidence (e.g., statements from co-workers or supervisors).  He was asked to provide releases for any non-VA facilities where any additional testing/studies were conducted relating to the back.  In the November 2011 letter, the RO specifically requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain these records.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.  He did submit an April 2008 operative report from Sacred Heart Hospital in response.  

Although the absence of the private treatment records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his right knee and lumbar spine claims by providing a signed and dated medical authorization form. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  The Board's decision to not remand the appeal for a third time to obtain these records is supported by the fact that it appears that the RO made a sufficient attempt to locate the private treatment records. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative. 

Accordingly, the Board will proceed to a decision.


Increased Evaluations - Applicable Legal Criteria

The Veteran seeks an increased evaluation for his service-connected lumbar spine disability.  He specifically endorses increased pain, decreased range of motion, and radiating pain down both legs (left greater than right). See VA Form 21-4138, September 2007. 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Facts 

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his service-connected lumbar spine disability.  At the outset, the Board notes that the Veteran's claim for an increased rating was received at the RO on September 13, 2007.  Therefore, the rating period for consideration on appeal begins September 13, 2006, one year prior to the date of receipt of the increased rating claim. 38 C.F.R. §3.400(o)(2) (2011).

The Veteran's service-connected lumbar spine disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5242 (degenerative arthritis of the spine) (2011).  

Under the General Rating Formula for spinal disabilities, a 10 percent rating will be will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes because of back pain, these criteria do not apply. 

Private medical records dated in September 2007 reflect complaints of back pain radiating down to the buttocks and legs (worse on right than left).  No bowel or bladder dysfunction was noted.  Physical examination revealed limited range of motion with extension and side bending.  The assessment was marked degenerative changes of the lumbar spine at L5-S1. 

In October 2007 the Veteran submitted a statement indicating increased low back pain (4 out of 10 on the pain scale) and "severe" pain in both legs.  He also reported taking Meloxicam, Omega 3 fish oil, and osteo bi-flex daily. 

The Veteran underwent a VA spine examination in October 2007.  He reported that he was employed on a full-time basis as a training specialist and coordinator.  He denied having any prescribed bed rest or incapacitating episodes over the last 12 months.  He stated that he was independent in his activities of daily living and that his hobbies included baseball and volunteering for a local high school football team.  He reported that his back was "pretty good until flare-ups started in April of 2007."  Current symptoms included constant low back pain (6 out of 10 on the pain scale), with occasional shooting radiation pain to the posterior thigh (left greater than right).  He reported flare-ups, once a day, which last for one-and-a-half hours (7 out of 10 on the pain scale).  He denied using any assistive devices.  

With respect to the radiating pain, the Veteran reported an onset of April 2007; he stated that it was intermittent in nature and that he experienced flare-ups one to two times per day.  He also reported paresthesias and dysesthesias to the affected lower extremity.  The examiner noted sciatic nerve involvement.  

Physical examination revealed normal gait and unassisted ambulation.  Strength testing was normal.  The Veteran was able to walk heel-to-toe without difficulty. Neck and spine were without deformity or tenderness or spasms.  There was no apparent congenital scoliosis, lordosis, kyphosis, or flattening.  Sensory was symmetrical and equal in all areas to pinprick and dull and light touch.  Vibratory sense was intact in all areas.  Deep tendon reflexes were symmetric and equal bilaterally.  Straight leg raise was negative bilaterally.  There were no objective findings of radiculopathy or polyneuropathy.  

Range of motion examination revealed forward flexion limited by pain to 70 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; and left and right lateral rotation to 45 degrees.  On repetitive range of motion testing, there was pain on motion but no redness, warmth, edema, or deformity.  

There were no sensory or motor impairments by reference to the distribution of the affected group, such as paralysis or neuritis.  There was subjective neuritis.  

X-rays of the lumbar spine revealed advanced arthritis of L5-S1, without objective evidence of polyneuropathy or radiculopathy.  The pertinent diagnosis herniated nucleus pulposus of L5-S1.  Regarding DeLuca factors, the examiner stated that he was unable to determine additional limitation of function due to flare-ups without resorting to mere speculation.   

A December 2007 private medical report indicated subjective "intractable radicular pain into the left leg" and sciatic distribution associated with known lumbar disc disease.  Objective examination revealed limited range of motion; palpable sciatic notch tenderness; and positive straight leg raise.  Neurological examination was intact.  The assessment was sciatica and worsening lumbar degenerative joint disease.  

A December 2007 private MRI report revealed a history of low back pain with suspected radicular symptoms.  The diagnostic impression was L4-S1 disc protrusion, more to the left, with impinged left sided roots and mildly displaced right L5 root.  

A January 2008 private treatment record reflects complaints of radicular symptoms down the left leg with weakness and pain.  No bladder or bowel dysfunction was noted.  The Veteran reported using Tylenol # 3 with Codeine with some relief.  Objectively, there was limited range of motion with flexion, extension, and side bending.  Lower extremity strength was 4/5 on the left and 5/5 on the right.  Reflexes were diminished minimally at the left knee jerk.  The assessment was thoracolumbar degenerative arthritis, sacralization of L5-S1, and lumbar herniated disc with root effect and sciatica.  

An April 2008 private hospital report indicates that the Veteran underwent an L4-5 (left) microdiscectomy on April 16, 2008.  The pertinent diagnosis was herniated pulposes, L4-5, left.  The report does not contain any range of motion findings or other objective evidence, other than noting that the Veteran tolerated the procedure well.  

A June 2008 VA nerve examination indicated that the Veteran underwent a L4-5 microdiscectomy in April 2008 and that he had been prescribed "bed rest."  The Veteran reported that he had missed 45 days of work in the last year due to medical appointments and back surgery.  With respect to the nerves, the Veteran stated that his left leg began giving him problems in September 2007.  While the operation changed this sensation to the left leg, it did not get rid of it.  Objectively, the Veteran's gait was smooth and he used no assistive devices.  The neck and back were symmetrical and without deformities, scoliosis, kyphosis, or lordosis.  There were no palpable spasms or tenderness.  Deep tendon reflexes of the patellar were 2+ on the left; +1 on the right, and +1 at the Achilles, bilaterally.  Strength testing to gravity and resistance were within normal limits for both lower extremities.  There was normal sensation to pinprick and light touch with no radiculopathy appreciated.  

Range of motion of the lumbar spine revealed forward flexion to 40 degrees; extension was to 10 degrees; right and left lateral flexion were to 20 degrees; and right and left lateral rotation were to 45 degrees.  There was positive straight leg raise on the left and negative straight leg raise right.  There was decreased range of motion due to effort and pain.  The assessment was status post-microdiscectomy (L5-S1) with anticipated residuals.  

At the July 2010 VA spine examination the Veteran denied having been prescribed bed rest in the last 12 months due to back pain.  There were no reported effects on his usual occupation or activities of daily living.  Current medications included Zanaflex, Tramadol, and Lortab.  The report noted that the Veteran underwent a microdiscectomy in April 2008 and that he was "much improved."  Current pain level was 5 to 7 out of 10 on the pain scale.  There was no reported stiffness, weakness, lack of endurance, or fatigability.  The Veteran did report constant radiating pain to the left buttock.  He denied flare-ups.  Treatment over the last 12 months included medications (as described), a brace when mowing the lawn, and frequent mild exercise.  

Physical examination revealed a slightly antalgic gait; deep tendon reflexes were 2+ (normal).  Motor, sensory, and coordination examinations were all normal.  After three repetitions, flexion of the thoracolumbar spine was to 70 degrees, limited by difficulty and discomfort; extension was to 10 degrees, limited by difficulty; right and left lateral flexion was to 20 degrees, limited by difficulty; and right and left lateral rotation was to 25 degrees, limited by difficulty.  The examiner noted that range of motion was limited by age, deconditioning, and some discomfort as described above.  There were no spasms, deformities, tenderness, edema, painful motion, weakness, atrophy, incoordination, instability, except as noted above.  There was no loss of function with repetitive use, except as noted.  The examiner noted that loss of function due to flare-ups could not be determined without resorting to mere speculation.  

A December 2010 VA spine examination/addendum specifically addressed the Veteran's back symptoms and manifestations from the time period from October 2006 to January 2008.  The VA examiner noted that there was "nothing acutely specific" up to September 2007, at which point the Veteran's condition started to deteriorate and ultimately led to the April 2008 surgery.  The examiner stated that he was unable to speculate as to his range of motion during that time.  He also noted that there had been no change in the Veteran's condition since the time of the last VA examination in July 2010 and that the diagnosis remained the same.  The remainder of the examination report reflects identical objective findings to the July 2010 VA examination report. 

Analysis 

Again, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are be permissible. See Hart, supra.  In this case, based on the medical evidence outlined above, the Board finds that staged ratings are appropriate to reflect distinct time periods worsening/improvement.  This is discussed extensively below. 


Consideration of 38 C.F.R. § 3.400(o)(2) 

Initially, however, the Board notes that the level of disability must be evaluated during the period beginning one year before the claim was filed.  The record indicates the Veteran's increased rating claim was received in September 2007.  A 0 percent evaluation, which had been assigned by a rating decision issued in April 2004, was in effect until the December 2007 rating decision (on appeal here) implemented the 10 percent evaluation, effective September 2007.  That 10 percent rating was based on an October 2007 VA examination which reflected that the Veteran's forward flexion was limited to 70 degrees.  Accordingly, the Board has considered whether the Veteran's low back disability symptoms increased in severity in the year prior to the September 2007 claim, and/or whether it exceeded the severity of the 10 percent rating assigned from September 13, 2007 at any time thereafter during the pendency of the appeal. See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Board finds that the private medical report dated in September 2007, the July 2010 VA examination report, and the December 2010 VA addendum are significant and weighty evidence that the Veteran's back disability did not increase in severity (to a factually ascertainable degree) in the year prior to the September 2007 claim. See 38 C.F.R. § 3.400(o)(2) (the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim); see also VAOPGCPREC 12-98 (Sept. 23, 1998) (holding that 38 C.F.R. § 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim). 

Rather, the evidence establishes that the Veteran submitted his September 2007 claim for an increased rating almost simultaneously with the increase in symptoms. In this regard, the December 2010 VA examiner stated that she was unable to speculate as to specific range of motion findings for the period prior to September 2007, but that there was nothing "acutely specific" up until that time.  She noted that the increased pain appeared to be constant from September 2007 forward.  In addition, in her original examination report dated in July 2010, the VA examiner stated that the "preponderance of symptoms appear to have begun...in 2007 with the herniation and nerve impingement at L4-5."  Lastly, the only private medical treatment record from that time frame is also dated in September 2007.  This record does not show specific range of motion findings, but does indicate decreased motion, overall.  This, too, appears to coincide with the Veteran's worsening symptomatology and the filing of a claim for an increased rating in September 2007.  

In sum, there is no basis here to grant an earlier effective date for the award of a 10 percent rating in year prior to receipt of the Veteran's increased rating claim (i.e., September 13, 2006 to September 13, 2007).  See 38 C.F.R. § 3.400(o)(2). 

From September 13, 2007, to June 8, 2008, and since July 13, 2010 

With respect to the period from September 13, 2007, to June 8, 2008, and since July 13, 2010, the Board finds that the preponderance of the evidence of record is against a disability rating in excess of 10 percent for the Veteran's lumbar spine disability because there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour to serve as a basis for an award of 20 percent.  Incidentally, he also does not meet the criteria for a rating higher than 20 percent. 38 C.F.R. § 4.71a, DCs 5003, 5235-5242.  

VA examinations of the lumbar spine conducted in October 2007, July 2010, and December 2010, revealed that forward flexion and combined thoracolumbar range of motion were limited, at most, to 70 (to include with pain) and 170 degrees, respectively.  These examination reports were also devoid of any evidence of any lumbosacral spine spasms, abnormal spinal contour, or guarding severe enough to result in abnormal gait.  Thus, an increased rating in excess of 10 percent for the service-connected lumbar spine disability is not warranted under the General Formula for Rating Disease and Injuries of the Spine, for the period from September 13, 2007, to June 8, 2008, and since July 13, 2010. See 38 C.F.R. § 4.71a; Diagnostic Codes (DCs) 5237-5242. 

For the Period from June 9, 2008, to July 12, 2010

For the period beginning June 9, 2008, to July 12, 2010, the Board finds that the Veteran's service-connected lumbar spine disability meets the next higher 20 percent rating criteria.  

Indeed, the June 9, 2008 VA examination report revealed forward flexion of the lumbar spine to 40 degrees, with complaints of pain and decreased mobility.  Under the General Formula for Rating Disease and Injuries of the Spine, these findings warrant a 20 percent evaluation.  This is so until July 13, 2010, at which time the contemporaneous VA examination reveals much improved symptomatology, to include forward flexion of the lumbar spine to 70 degrees and a combined range of motion of the thoracolumbar spine of 170 degrees.  As noted above, the Veteran's lumbar spine disability more closely approximates the 10 percent rating criteria from this point forward (i.e., from July 13, 2010). 

While the Veteran is entitled to a higher 20 percent evaluation for the time period from June 9, 2008, to July 12, 2010, the evidence does not show that an evaluation in excess of that amount is warranted here.  In this regard, the next higher rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  None of the medical evidence contained in the claims file reflects that the Veteran's flexion has ever been 30 degrees or less or that his spine is ankylosed.  As such, an evaluation in excess of 20 percent for the period from June 9, 2008, to July 12, 2010, is not approximated. 

Lastly, the Board notes that the June 2008 VA examination was conducted some two months after the Veteran's microdiscectomy surgical procedure. See Sacred Heart Hospital Surgical Report, April 2008.  In this regard, the issue of a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following this procedure in April 2008 has been raised by the record and referred to the RO for appropriate action in the introductory portion of this decision.  Thus, while the Board is granting an increased rating of 20 percent for the period from June 9, 2008, to December 14, 2010, it intimates no opinion on the potential assignment of a T/TR during this time period, or prior thereto.  

Other Considerations - IVDS, DeLuca, and Neurological Manifestations 

Consideration of higher ratings under the criteria for Intervertebral Disc Syndrome are also not warranted in this case.  The record does not establish that the Veteran has been diagnosed with this disability.  In addition, there is no evidence of physician prescribed bed rest (other than that associated with the April 2008 surgical procedure, not IVDS, discussed above) or reported periods of incapacitation attributable to the Veteran's spine disability to warrant a rating in excess of 10 percent for the period from September 13, 2007, to June 8, 2008, and since July 13, 2010, and/or in excess of 20 percent for the period from June 9, 2008, to July 12, 2010. 38 C.F.R. §§ 4.71(a), 4.124(a), DC 5243.  In fact, the Veteran expressly denied having incapacitating episodes or prescribed bed rest at the October 2007, July 2010, and December 2010 VA examinations.  

The Board also finds that disability ratings greater than 10 percent for the period from September 13, 2007, to June 8, 2008, and since July 13, 2010, and greater than 20 percent for the period from June 9, 2008, to July 12, 2010, are not warranted for the Veteran's lumbar spine disorder under DeLuca.  

The Board recognizes the Veteran's complaints of functional loss as a result of his spine disability, notably his decreased mobility and pain, as well as flare-ups which were moderate to severe, occurred daily, and lasted up to 1.5 hours in duration. See October 2007 VA Examination. (Notably, there were no flare-ups reported on the most recent VA examinations in July 2010 and December 2010).  Nevertheless, the Board places greater probative value on the objective clinical findings which do not support greater evaluations than those assigned for limited flexion of the thoracolumbar spine.  

In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's back complaints.  Specifically, during the most recent VA examinations in July 2010 and December 2010, and at the October 2007 VA examination, the Veteran had forward flexion of the thoracolumbar spine to 70 degrees when pain was considered.  Likewise, at his June 2008 VA examination (with respect to the period that a 20 percent evaluation is assigned, from June 9, 2008, to July 12, 2010), the Veteran had forward flexion of the thoracolumbar spine to 40 degrees when pain was considered.  Although the VA examiners could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up, they reported no additional loss in range of motion with repetitive use as well as no additional weakness, excess fatigability, incoordination, or lack of endurance.  

In addition, the Board notes that, despite the Veteran's complaints of decreased motion/functional loss, he appears to remain active and independent in his activities of daily living.  For example, at the October 2007 VA examination, the Veteran reported that he was employed full-time and that his hobbies included baseball and volunteering for a local high school football team.  In June 2008, despite his complaints of flare-up episodes, the Veteran reported that he was still working on a full-time basis and was able to drive distances up to 45 minutes.  In July 2010, he reported that he was able to walk "most of the day," and that he engaged in "frequent, mild exercise." 

In sum, the Board is unable to identify any clinical findings that would warrant evaluations in excess of the currently assigned 10 percent ratings (from September 13, 2007, to June 8, 2008, and since July 13, 2010) and 20 percent ratings (from June 9, 2008, to July 12, 2010) for the Veteran's low back disability under 38 C.F.R. § 4.40 and 4.45.  The current ratings adequately compensate the Veteran for any functional impairment and any current limitation of motion attributable to his service-connected low back disability.  

Lastly, when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

In this case, there appears to be conflicting evidence as to the nature and extent of lower extremity neurological involvement due to the service-connected low back disability.  For this reason, the matter of separate neurological ratings for associated neurological abnormalities is discussed in the REMAND portion of this decision below. 

Increased Rating Conclusion and Extraschedular Considerations

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, private examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history. 

The Board has reviewed the entirety of the evidence of record, including the Veteran's statements and additional treatment treatments, including private MRI reports and other medical evidence.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case, other than during the period from June 9, 2008, to July 12, 2010, at which time the Veteran's spine disability more nearly approximates a 20 percent evaluation.   

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case. 

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to an increased rating in this appeal for the period from September 13, 2007, to June 8, 2008, and since July 13, 2010; and in excess of that amount granted herein for the period from June 9, 2008, to July 12, 2010.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  Moreover, the current disability ratings assigned by the Board in this decision fully contemplates the time the Veteran has missed from work due to his service-connected low back disability.  In short, the rating criteria contemplate not only his symptoms but the severity of his lumbar spine disability.  For these reasons, referral for extraschedular consideration is not warranted. 

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disabilities on appeal; the Veteran's discussions with VA examiners documented in the evidence discussed above, which include discussion of the impact of his disabilities upon his employment activities, do not reflect that the Veteran believes that the disabilities on appeal have rendered him unemployable.  In fact, at the July 2010 VA spine examination, the Veteran reported that there were no significant effects on his usual occupation due to the back condition.  There is no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due to the service connected disability currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disabilities on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU. 




ORDER

Entitlement to a 20 percent evaluation, but no higher, is granted for the Veteran's service-connected lumbar spine disability, beginning June 9, 2008, to July 12, 2010, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disability, from September 13, 2007, to June 8, 2008, and since July 13, 2010, is denied.  


REMAND

As noted above, when rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

The Veteran has complained of near-constant neurological abnormalities related to his lumbar spine disability, including pain that radiates into both legs and buttocks (the left side more so than the right).  This is so both before and after the April 2008 surgical procedure involving a microdiscectomy of L4-L5.  See June 2008 VA Nerve Examination (Veteran stated that he still experiences pain complications, status post microdiscectomy).  In this case, the Veteran's back disability has been rated as 10 percent and 20 percent respectively for different time periods, based on limitation of motion due to pain, as indicated above.  No separate ratings have been assigned for the neurological symptoms associated with the Veteran's back disability, yet, the July 2010 VA examiner noted left radiculitis; in January 2008, a private physician diagnosed lumbar herniated disc with root effect and sciatica; and in June 2008, the VA examiner noted positive straight leg raise testing on the left, paresthesias to the left buttocks and the right pelvic area, and decreased lower extremity deep tendon reflexes.  

The Veteran has consistently complained of sciatica, and VA and private examinations, as noted above, provide objective findings consistent with sciatic pain.  Thus, a separate rating for neurological symptomatology associated with the lumbar spine disability pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve appears appropriate.  However, at no point does any examiner, or any other medical report in the claims file, provide an opinion as to: (1) the level of severity of the sciatica; (2) whether the sciatica is bilateral or limited to the left side only; or (3) whether the April 2008 lumbar microdiscectomy has affected the severity/existence of the sciatica.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated as 20 percent, moderately severe incomplete paralysis is rated as 40 percent, and severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy is rated as 60 percent disabling.  Finally, complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost, warrants an 80 percent rating. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Based on this criteria and the medical evidence of record, it is not currently possible to assign a separate rating(s) for the sciatica.  Thus, the previous VA examination reports are not adequate for rating purposes. 


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain and associate with the record the Veteran's contemporaneous treatment records that have not as yet been associated with the claims file. All efforts to obtain these records should be documented fully in the claims file. 

2. After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a neurological examination of the lower extremities.  The claims file is to be provided to the examiners for review in conjunction with the examination and a note that it had been reviewed should be added to the report. 

The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented sciatic/lower extremity/buttock pain.  The extent of any incomplete paralysis of the sciatic, or other, nerve should be stated in terms of whether it is mild, moderate, moderately severe, or severe.  The examiner should also indicate whether the sciatica or other nerve impairment affects one or both lower extremities. 

The examiner should also indicate what, if any, effects the April 2008 microdiscectomy procedure had on any diagnosed neurological complications.  

A complete rationale should accompany all opinions. 

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


